Ronald J. Briggs, Esq. Village Attorney, Lake Placid
You have informed us that a housing subdivision was developed in your village. Some of the streets in the subdivision were dedicated to the village and became public streets. Other streets were not dedicated and remain private streets. You informed us that the village is contemplating accepting the dedication of these private streets but is involved in discussions with the property owners as to whether the streets should first be improved by the private owners to meet current village street specifications prior to dedication and acceptance by the village. You have requested our advice.
Streets in a subdivision are deemed to be private streets until they have formally been ceded to the village and are formally accepted as public streets by resolution of the village board (dedication) or, alternatively, until the streets have been condemned by the village for use as public streets (Village Law, § 7-732).
Dedication of property as a street involves two steps (id., § 6-610). The owner of the land in writing must dedicate the street to the village for a public street and the village board of trustees by resolution must accept the dedication (ibid.).
Thus, the village has discretion to accept the dedication of a private street, or may acquire ownership through condemnation. It may acquire the street in its present condition. Once the street is acquired and becomes a public street, the village may expend public funds to improve and maintain it (Village Law, § 6-612). Alternatively, a village may require that privately owned streets be maintained by their owners in accordance with reasonable standards (see De'Angelo v Cole, 67 N.Y.2d 65
[1980]; Municipal Home Rule Law, § 10[1][ii][a][12]).
We conclude that a village may acquire a private street and subsequently expend funds to improve and maintain it. Alternatively, a village may establish standards for the maintenance of private streets by their owners.